EXHIBIT 10.6

 


DAKOTA GROWERS PASTA COMPANY, INC.
AMENDED AND RESTATED 2003 STOCK OPTION PLAN

 

1.                                       Purpose.  The purpose of the Dakota
Growers Pasta Company, Inc. 2003 Amended and Restated Stock Option Plan is to
provide a continuing, long-term incentive to selected eligible officers,
directors and key employees, vendors or consultants of Dakota Growers Pasta
Company, Inc. (“Dakota Growers”) and of any subsidiary company of Dakota
Growers, as herein defined; to provide a means of rewarding outstanding
performance; and to enable Dakota Growers to maintain a competitive position to
attract and retain key personnel necessary for continued growth and
profitability.  Options granted under the Plan may be incentive stock options
(as defined under Section 422 of the Code) or non-qualified stock options, as
determined by the Administrator at the time of grant of an option and subject to
the applicable provisions of Section 422 of the Code, as amended, and the
regulations promulgated thereunder.

 

2.                                       Definitions.  The following words and
phrases as used herein shall have the meanings set forth below:

 

a.                                       “Board” shall mean the Board of
Directors of Dakota Growers as it may be comprised from time to time.

 

b.                                      “Change in Control” shall mean any of
the following

 

(1)                                  any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Dakota Growers representing 50% or more of the
combined voting power of Dakota Growers’ then outstanding securities; or

 

(2)                                  a business combination, following which
shareholders of Dakota Growers do not continue to own at least 50% of the voting
power of the resulting entity or the members of Dakota Growers’ Board of
Directors prior to the transaction do not constitute a majority of the resulting
entity’s Board of Directors; or

 

(3)                                  a liquidation, dissolution or sale of all
or substantially all of the assets of Dakota Growers, and immediately
thereafter, there is no substantial continuity of ownership with respect to
Dakota Growers and the entity to which such assets have been transferred.

 

c.                                       “Code” shall mean the Internal Revenue
Code of 1986, as amended from time to time or any successor statute.

 

d.                                      “Committee” shall mean a committee of
the Board as may be designated by the Board, from time to time, for the purpose
of administering this plan as contemplated by Article 4 hereof.  If at any time
no Committee shall be in office, then the functions of the Committee specified
in the Plan shall be exercised by the Board.

 

e.                                       “Common Stock” shall mean the common
stock, $.01 par value, of Dakota Growers.

 

f.                                         “Consultant” means any person,
including an advisor, engaged by Dakota Growers or any Parent Corporation or
Subsidiary of Dakota Growers to render services, who is not an employee of
Dakota Growers or any Subsidiary of Corporation.

 

1

--------------------------------------------------------------------------------


 

g.                                      “Non-Employee Directors” shall mean a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) under the
Securities Exchange Act, as amended, or any successor rule.

 

h.                                      “Fair Market Value” of any security on
any given date shall be determined by the Committee as follows:  (a) if the
security is listed for trading on one or more national securities exchanges, or
is traded on the Nasdaq National Market System or the Nasdaq Small Cap Market,
the last reported sales price on the principal such exchange or Nasdaq System on
the date in question, or if such security shall not have been traded on such
principal exchange on such date, the last reported sales price on such principal
exchange or the Nasdaq System on the first day prior thereto on which such
security was so traded; or (b) if the security is not listed for trading on a
national securities exchange or the Nasdaq System, but is traded in the
over-the-counter market, including the Nasdaq OTC Bulletin Board System, closing
bid price for such security on the date in question, or if there is no such bid
price for such security on such date, the closing bid price on the first day
prior thereto on which such price existed; or (c) if neither (a) nor (b) is
applicable, by any means deemed fair and reasonable by the Committee, which
determination shall be final and binding on all parties.

 

i.                                          “Incentive Stock Option” shall mean
any stock option granted pursuant to this Plan as an “incentive stock option”
within the meaning of Section 422 of the Code.

 

j.                                          “Non-Qualified Stock Option” shall
mean any stock option granted pursuant to this Plan that is not an Incentive
Stock Option.

 

k.                                       “Option” shall mean any stock option
granted pursuant to this Plan, whether an Incentive Stock Option or a
Non-Qualified Stock Option.

 

l.                                          “Optionee” shall mean any person who
is the holder of an Option granted pursuant to this Plan.

 

m.                                    “Outside Director” shall mean a director
who (a) is not a current employee of Dakota Growers or any member of an
affiliated group which includes Dakota Growers; (b) is not a former employee of
Dakota Growers who receives compensation for prior services (other than benefits
under a tax-qualified retirement plan) during the taxable year; (c) has not been
an officer of Dakota Growers; (d) does not receive remuneration from Dakota
Growers, either directly or indirectly, in any capacity other than as a
director, except as otherwise permitted under Code Section 162(m) and
regulations thereunder.  For this purpose, remuneration includes any payment in
exchange for goods or services.  This definition shall be further governed by
the provisions of Code Section 162(m) and regulations promulgated thereunder.

 

n.                                      “Plan” shall mean this Amended and
Restated 2003 Stock Option Plan of Dakota Growers.

 

o.                                      “Subsidiary” shall mean any corporation
(other than Dakota Growers) which at the time qualifies as a subsidiary of
Dakota Growers under Section 425(f) of the Code.

 

p.                                      “Tax Date” shall mean the date on which
the amount of tax to be withheld is determined under the Code.

 

q.                                      “Vendor” shall mean any entity that
provides goods or services, or any combination thereof, to Dakota Growers or any
Subsidiary of Corporation.

 

3.                                       Shares Available Under Plan.  The
number of shares which may be issued pursuant to Options granted under this Plan
shall not exceed 500,000 shares of the Common Stock of Dakota Growers; provided,
however, that shares which become avail­able as a result of canceled,
unexercised, lapsed or terminated Options granted under this Plan shall be
available for issuance pursuant to Options subsequently granted under this Plan
under a

 

2

--------------------------------------------------------------------------------


 

stock for stock exercise of a stock option or the withholding of stock for the
payment of taxes, only the net number of shares issued to the optionee shall be
used to calculate the number of shares remaining for distribution under the
Plan.  The shares issued upon exercise of Options granted under this Plan may be
authorized and unissued shares or shares previously acquired or to be acquired
by Dakota Growers.

 

4.                                       Administration.

 

4.1.                              The Plan will be administered by a Committee
of at least two directors, all of whom shall be Outside Directors and
Non-Employee Directors, or, if a Committee is not appointed, by the Board.  The
Committee may be the Compensation Committee or a subcommittee of the
Compensation Committee of the Board.

 

4.2.                              The Committee will have plenary authority,
subject to provisions of the Plan, to determine when and to whom Options will be
granted, the term of each Option, the number of shares covered by it, the
participation by the Optionee in other plans, and any other terms or conditions
of each Option.  The Committee shall determine with respect to each grant of an
Option whether a participant shall receive an Incentive Stock Option or a
Non-Qualified Stock Option.  The number of shares, the term and the other terms
and conditions of a particular kind of Option need not be the same, even as to
Options granted at the same time.  The Committee’s recom­menda­tions regarding
Option grants and terms and conditions thereof will be conclusive.

 

4.3.                              The Committee will have the sole
responsi­bility for construing and interpreting the Plan, for establishing and
amending any rules and regulations as it deems necessary or desirable for the
proper administration of the Plan, and for resolving all questions arising under
the Plan.  Any decision or action taken by the Committee arising out of or about
the construction, administration, interpretation and effect of the Plan and of
its rules and regulations will, to the extent permitted by law, be within its
absolute discretion, except as otherwise specifically provided herein, and will
be conclusive and binding on all Optionees, all successors, and any other
person, whether that person is claiming under or through any Optionee or
otherwise.

 

4.4.                              The Committee will designate one of its
members as chairman.  It will hold its meetings at the times and places as it
may determine.  A majority of its members will constitute a quorum, and all
determinations of the Committee will be made by a majority of its members.  Any
determination reduced to writing and signed by all members will be fully as
effective as if it had been made by a majority vote at a meeting duly called and
held.  The Committee may appoint a secretary, who need not be a member of the
Committee, and may make such rules and regulations for the conduct of its
business as it may deem advisable.

 

4.5.                              No member of the Committee will be liable, in
the absence of bad faith, for any act or omission with respect to his services
on the Committee.  Service on the Committee will constitute service as a member
of the Board, so that the members of the Committee will be entitled to
indemnification and reimbursement as Board members pursuant to its Bylaws.

 

4.6.                              The Committee will regularly inform the Board
as to its actions with respect to all Options granted under the Plan and the
terms and conditions and any such Options in a manner, at any times, and in any
form as the Board may reasonably request.

 

4.7.                              Any other provision of the Plan to the
contrary notwithstanding, the Committee is authorized to take such action as it,
in its discretion, may deem necessary or advisable and fair and equitable to
Optionees in the event of:  a Change in Control of Dakota Growers; a tender,
exchange or similar offer for all or any part of the Common Stock made by any
entity, person or group (other than Dakota Growers, any Subsidiary of Dakota
Growers or any savings, pension or other benefit plan for the benefit of
employees of Dakota Growers or its Subsidiaries); a merger of Dakota Growers
into, a consoli-

 

3

--------------------------------------------------------------------------------


 

dation of Dakota Growers with, or an acquisition of Dakota Growers by another
corporation; or a sale or transfer of all or substan­tially all of Dakota
Growers’ assets.  Such action, in the Committee’s discretion, may include (but
shall not be deemed limited to):  establishing, amending or waiving the forms,
terms, conditions or duration of Options so as to provide for earlier, later,
extended or additional terms for exercise of the whole, or any installment,
thereof; alternate forms of payment; or other modifications.  The Committee may
take any such actions pursuant to this Section 4.7 by adopting rules or
regulations of general applicability to all Optionees, or to certain categories
of Optionees; by amending or waiving terms and conditions in stock option
agreements; or by taking action with respect to individual Optionees.  The
Committee may take any such actions before or after the public announcement of
any such Change in Control, tender offer, exchange offer, merger, consolidation,
acquisition or sale or transfer of assets.

 

5.                                       Participants.

 

5.1.                              Participation in this Plan shall be limited to
officers, employees or Consultants, either of Dakota Growers or of a Subsidiary,
and to all Directors of the Company.

 

5.2.                              Subject to other provisions of this Plan,
Options may be granted to the same participants on more than one occasion.

 

5.3.                              The Committee’s determination under the Plan
including, without limitation, determination of the persons to receive Options,
the form, amount and type of such Options, and the terms and provisions of
Options, need not be uniform and may be made selectively among otherwise
eligible participants, whether or not the participants are similarly situated.

 

6.                                       Terms and Conditions.

 

6.1.                              Each Option granted under the Plan shall be
evidenced by a written agreement, which shall be subject to the provisions of
this Plan and to such other terms and conditions as Dakota Growers may deem
appropriate.

 

6.2.                              Each Option agreement shall specify the period
for which the Option thereunder is granted (which in no event shall exceed ten
years from the date of the grant for any Option granted pursuant to Section
6.3(a) hereof, five years from the date of grant for any Option granted pursuant
to 6.3(b) hereof and ten years and one day from the date of grant for any Option
designated by the Committee as a Non-Qualified Stock Option) and shall provide
that the Option shall expire at the end of such period; provided, however, the
term of each Option shall be subject to the power of the Committee, among other
things, to accele­rate or otherwise adjust the terms for exercise of Options
pursuant to Section 4.7 hereof in the event of the occurrence of any of the
events set forth therein.

 

6.3.                              The exercise price per share shall be
determined by the Committee at the time any Option is granted; provided,
however, that the exercise price per share purchasable under an Incentive Stock
Option, shall be determined as follows:

 

(a)                                  For employees who do not own stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of Dakota Growers or of any Subsidiary, the Incentive Stock
Option exercise price per share shall not be less than one hundred percent
(100%) of Fair Market Value of the Common Stock of Dakota Growers on the date
the Option is granted, as determined by the Committee.

 

(b)                                 For employees who own stock possess­ing more
than ten percent (10%) of the total combined voting power of all classes of
stock of Dakota Growers or of any Subsidiary, the Incentive Stock Option
exercise price per share shall not be less than one hundred ten percent

 

4

--------------------------------------------------------------------------------


 

(110%) of the Fair Market Value of the Common Stock of Dakota Growers on the
date the Option is granted, as determined by the Committee.

 

6.4.                              The aggregate Fair Market Value (determined as
of the time the Option is granted) of the Common Stock with respect to which an
Incentive Stock Option under this Plan or any other plan of Dakota Growers or
its Subsidiaries is exercisable for the first time by an Optionee during any
calendar year shall not exceed $100,000.

 

6.5.                              An Option shall be exercisable at such time or
times, and with respect to such minimum number of shares, as may be determined
by Dakota Growers at the time of the grant.  The Option agreement may require,
if so determined by Dakota Growers, that no part of the Option may be exercised
until the Optionee shall have remained in the employ of Dakota Growers or of a
Subsidiary for such period after the date of the Option as Dakota Growers may
specify.  Notwithstanding the foregoing and subject to the discretionary
acceleration rights of the Committee, an Option granted to a director, officer
or 10% shareholders of Dakota Growers shall not be exercisable for a period of
six (6) months unless the Option has been approved by a majority of
disinterested members of the Board, the Committee or the shareholders of Dakota
Growers.

 

6.6.                              Any and all shares of Common Stock issued upon
exercise of an Option granted hereunder shall be uncertificated when originally
issued and shall be originally issued, recorded and transferred by electronic
means, in accordance with the Bylaws of Dakota Growers.  Any such uncertificated
shares of Common Stock shall be subject to such repurchase agreements and
restrictions on the sale or transfer thereof as are prescribed by Dakota
Growers.  In the event that any such shares of Common Stock are subsequently
certificated in accordance with the Bylaws of Dakota Growers, Dakota Growers may
prescribe the form of legend which shall be affixed to the stock certificate
representing such certificated shares and such certificated shares shall be
subject to the provisions of any repurchase agreement or other agreement
restricting the sale or transfer thereof.  Such agreements or restrictions shall
be noted on the certificate representing certificated shares so issued.

 

7.                                       Exercise of Option.

 

7.1.                              Each exercise of an Option granted hereunder,
whether in whole or in part, shall be by written notice thereof, delivered to
the Secretary of Dakota Growers (or such other person as he may designate).  The
notice shall state the number of shares with respect to which the Options are
being exercised and shall be accompanied by payment in full for the number of
shares so designated.  Shares shall be registered in the name of the Optionee
unless the Optionee otherwise directs in his or her notice of election.

 

7.2.          Payment shall be made to Dakota Growers either (i) in cash,
including certified check, bank draft or money order, (ii) at the discretion of
Dakota Growers, by delivering Common Stock of Dakota Growers already owned by
the participant and held by such participant for at least 6 months; (iii) if the
Option is not an Incentive Stock Option, at the discretion of Dakota Growers, by
deduction from the number of shares to be delivered upon exercise of the Option
a number of shares, the aggregate Fair Market Value of which, as of the same
date the Exercise Price is determined, shall equal the exercise price, or a
combination of (i), (ii) and (iii).  With respect to (ii) the Fair Market Value
of stock so delivered shall be determined as of the date immediately preceding
the date of exercise.

 

7.3.                              Upon notification of the amount due and prior
to, or concurrently with, the issuance to the Optionee of  uncertificated shares
of Common Stock purchased pursuant to the exercise of an Option, the Optionee
shall promptly pay to Dakota Growers any amount necessary to satisfy applicable
federal, state or local withholding tax requirements.

 

5

--------------------------------------------------------------------------------


 

7.4.                              If the terms of an Option so permit, an
Optionee, other than a member of the Committee, may elect by written notice to
the Secretary of Dakota Growers (or such other person as he may designate), to
satisfy the withholding tax requirements associated with the exercise of an
Option by authorizing Dakota Growers to retain from the number of shares of
Common Stock that would otherwise be deliverable to the Optionee that number of
shares having an aggregate Fair Market Value on the Tax Date equal to the tax
payable by the Optionee under Section 7.3.  Any such election shall be in
accordance with, and subject to, applicable tax and securities laws, and
regulations and rulings and in the event shares are withheld, the amount
withheld may not exceed the minimum required federal, state and FICA withholding
amounts.  Where shares are transferred to an Optionee prior to the Tax Date, the
Optionee shall agree in any such election to surrender that number of shares
having an aggregate Fair Market Value on the Tax Date equal to the tax payable
by the Optionee under Section 7.3.  In addition, any election to have shares
withheld pursuant to this Section 7.4 will be irrevocable by the Optionee and
will in any event be subject to the disapproval of the Committee.

 

8.                                       Adjustments of Option Stock.  In case
the shares issuable upon exercise of any Option granted under the Plan at any
time outstanding shall be subdivided into a greater or combined into a lesser
number of shares (whether with or without par value), the number of shares
purchasable upon exercise of such Option immediately prior thereto shall be
adjusted so that the Optionee shall be entitled to receive a number of shares
which he or she would have owned or have been entitled to receive after the
happening of such event had such Option been exercised immediately prior to the
happening of such subdivision or combination or any record date with respect
thereto.  An adjust­ment made pursuant to this paragraph shall become effective
immediately after the effective date of such subdivision or combination
retroactive to the record date, if any, for such subdivision or combination. 
The Option price (as such amount may have theretofore been adjusted pursuant to
the provisions hereof) shall be adjusted by multiplying the Option price
immediately prior to the adjustment of the number of shares purchasable under
the Option by a fraction, of which the numerator shall be the number of shares
purchasable upon the exercise of the Option imme­di­ately prior to such
adjustment, and of which the denominator shall be the number of shares so
purchasable immediately thereafter.  Substituted shares of stock shall be deemed
shares under Section 3 of the Plan.

 

9.                                       Assignments.  Any Option granted under
this Plan shall be exercisable only by the Optionee to whom granted during his
or her lifetime and shall not be assignable or transferable otherwise than by
will or by the laws of descent and distribution.    Notwithstanding the
foregoing, the Board or the Committee may, in its discretion, determine that an
Option may be exercised by a person other than the Optionee and that an Option
may be transferable based on the tax and federal securities law considerations
then in effect for such Options.

 

10.                                 Severance; Death; Disability.  An Option
shall terminate, and no rights thereunder may be exercised, if the person to
whom it is granted ceases to be employed by Dakota Growers or by a Subsidiary
except that:

 

10.1.                        If the employment of the Optionee is termi­nated by
any reason other than his or her death or disability, the Optionee may at any
time within not more than three months after termination of his or her
employment, exercise his or her Incentive Stock Option rights but only to the
extent they were exercisable by the Optionee on the date of termination of his
or her employment.  If the employment of the Optionee is terminated by any
reason other than his or her death or disability, the Optionee may at any time
within 90 days after termination of his or her employment, exercise his or her
Non-Qualified Stock Option rights, but only to the extent they were exercisable
by the Optionee on the date of termination of his or her employment.  Provided,
however, that if the employment is terminated by deliberate, willful or gross
misconduct as determined by the Committee or for cause as defined under the
employee’s employment agreement with Dakota Growers as determined by the
committee, all rights under any Option shall terminate and expire upon such
termination.

 

10.2.                        If the Optionee dies while in the employ of Dakota
Growers or a Subsidiary, or within not more than three months after termination
of his or her employment, the Optionee’s rights under the Option may be
exercised at any time within one year following such death by his or her
personal

 

6

--------------------------------------------------------------------------------


 

representative or by the person or persons to whom such rights under the Option
shall pass by will or by the laws of descent and distribution, but only to the
extent they were exercisable by the Optionee on the date of death.

 

10.3.                        If the employment of the Optionee is termi­nated
because of disability, the Optionee, or his or her legal representative, may at
any time within not more than one year after termination of his or her
employment, exercise his or her Option rights but only to the extent they were
exercisable by the Optionee on the date of termination of his or her employment.

 

10.4.                        Notwithstanding anything contained in Sections
10.1, 10.2 and 10.3 to the contrary, no Option rights shall be exercisable by
anyone after the expiration of the term of the Option.  Further, notwithstanding
anything contained in Sections 10.1, 10.2 and 10.3 to the contrary, in the event
of termination of employment, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code, the Option will thereafter be treated as a Non-Qualified Stock Option.

 

10.5.                        Transfers of employment between Dakota Growers and
a Subsidiary, or between Subsidiaries, will not constitute termination of
employment for purposes of any Option granted under this Plan.  The Committee
may specify in the terms and conditions of an Option whether any authorized
leave of absence or absence for military or government service or for any other
reasons will constitute a termination of employment for purposes of the Option
and the Plan.

 

10.6.                        If the Optionee is a Vendor or Consultant of Dakota
Growers or a Subsidiary and such relationship shall terminate for any reason
whatsoever, the Vendor or Consultant may exercise his, her, or its Option
rights, but only to the extent that they were exercisable by the Vendor or
Consultant as of the date of termination of the relationship.

 

11.                                 Rights of Participants.  Neither the
participant nor the personal representatives, heirs, or legatees of such
participant shall be or have any of the rights or privileges of a shareholder of
Dakota Growers in respect of any of the shares issuable upon the exercise of an
Option granted under this Plan unless and until such shares are electronically
recorded, in uncertificated form, on the stock transfer books of the Company as
having been issued to the participant or to such personal representatives, heirs
or legatees.

 

12.                                 Securities Registration.  If any law or
regulation of the Securities and Exchange Commission or of any other body having
jurisdiction shall require Dakota Growers or the parti­ci­pant to take any
action in connection with the exercise of an Option, then notwithstanding any
contrary provision of an Option agreement or this Plan, the date for exercise of
such Option and the delivery of the shares purchased thereunder shall be
deferred until the completion of the necessary action.  In the event that Dakota
Growers shall deem it necessary, Dakota Growers may condition the grant or
exercise of an Option granted under this Plan upon the receipt of a satisfactory
certificate that the Optionee is acquiring the Option or the shares obtained by
exercise of the Option for investment purposes and not with the view or intent
to resell or otherwise distribute such Option or shares.  In such event, such
shares shall be subject to applicable laws restricting the transfer of such
shares and, if such shares are in certificated form, the stock certificate
evidencing such shares shall bear a legend referring to applicable laws
restricting transfer of such shares.  In the event that Dakota Growers shall
deem it necessary to register under the Securities Act of 1933, as amended, or
any other applicable statute, any Options or any shares with respect to which an
Option shall have been granted or exercised, then the participant shall
cooperate with Dakota Growers and take such action as is necessary to permit
registration or qualification of such Options or shares.

 

7

--------------------------------------------------------------------------------


 

13.                                 Duration and Amendment.

 

13.1.                        There is no express limitation upon the duration of
the Plan, except for the requirement of the Code that all Incentive Stock
Options must be granted within ten years from the date the Plan is approved by
the shareholders.

 

13.2.                        The Board may terminate or may amend the Plan at
any time, provided, however, that the Board may not, without approval of the
shareholders of Dakota Growers by a majority of the voting power of shares
issued and outstanding, (i) increase the maximum number of shares as to which
options may be granted under the Plan, (ii) permit the granting of Incentive
Stock Options at less than 100% of Fair Market Value at time of grant, or (iii)
permit any change which results in any repricing of any award or option
heretofore granted hereunder.

 

14.                                 Approval of Shareholders.  This Plan
expressly is subject to approval of holders of a majority of the outstanding
shares of Common Stock of Dakota Growers, and if it is not so approved on or
before one year after the date of adoption of this Plan by the Board, the Plan
shall not come into effect, and any Options granted pursuant to this Plan shall
be deemed canceled.

 

15.                                 Conditions of Employment.  The granting of
an Option to a participant under this Plan who is an employee shall impose no
obligation on Dakota Growers to continue the employ­ment of any participant and
shall not lessen or affect the right of Dakota Growers to terminate the
employment of the participant.

 

16.                                 Other Options.  Nothing in the Plan will be
construed to limit the authority of Dakota Growers to exercise its corporate
rights and powers, including, by way of illu­stra­tion and not by way of
limitation, the right to grant options for proper corporate purposes otherwise
than under the Plan to any employee or any other person, firm, corporation,
association, or other entity, or to grant Options to, or assume Options of, any
person for the acquisition by purchase, lease, merger, consolidation, or
otherwise, of all or any part of the business and assets of any person, firm,
corporation, association, or other entity.

 

 

Originally adopted by Board of Directors:

 

November 21, 2002

Approved by Shareholders:

 

January 11, 2003

Amended and Restated by Board of Directors:

 

January 10, 2004

 

8

--------------------------------------------------------------------------------